OFFICE OF THE ATTORNEY GENERAL          OF TEXAS
                              AUSTIN




t1one thelretorore fJubmltt
351, 47th Lugirlatare.
mque8tsd  hate   to defe
lmtfl the sllpxam QouPt II
road Commlrrlm v
r0rethat court,
there Qwstionr.

                                                ourw to puP8W.
we aId that t                          Used  motor WPP~O~wrti-
                                        grora peaelpta tax levied
                                       llature, but that rpeeial
                                    or the tax., Henoe, the hold-
                                  tr vho have filed spplicstlon
                                  tar wrrler    WPtfrlwter  are
                                a~limtionr     dirposed of, Under
                         think they we jwtitied     & reqw~ting
                         ake aotZon on theic   applhatiow,  vith-
                         rim of the suprem%court in tam T. as P.

          Aoaordbqly, in reaponre to your furthen reqwst
OS &IQ 7, 1941, ve till awwr all your firat 18 aumtiow
except No. 10. we rfmr to 0~ opm0 a m. o-ml        f0zl tt
aopy of saob qwrtians,  without repeating them.
~eil~oa4 CarPaieelon of Toxee, page 2


            Referring      qpin  to the T. da P, eaee, we mention @WV
thet the Supreme Court grimted a writ of error, indlaatlng
&Ubt in th% mind8 OS th% S~cunu court es to the oorrwt-
wee of the opWon of the Court a? Civil Appeale. Ii the
mart of Civil Appeal8 roe wrong In etriking down the Bunter
petit    in the T. & P. oaee, aud ii the eama vae valid, there
m be no doubt but that the protielon in X.3. 351 euthop-
ising   th e o o nv~r elo   o ?ln
                                peslel aommdity pernIt       into epe-
ol&ltI;ad motor oarrler aorti~aatee         ie valid nm’applioeble
to the perdte      uuder dieoueeion.     Furthersrope,   there can be
little doubt but that the legleletime had iu mind tho oonver-
eiou OS epoalel WwJdity permlte ill oonwotloll With the grant-
-     of *hiah there had beea no hewls@ on the ieeus o? eopperi-
l*noe end nnoeeeity into lpeeialimd motor aerrier ~ertlfloetee.
Thin etatawnt 18 made in r&m of the faot that the Cmeeion
wwr bid hear etidenae on that leeue on aq a                  oatlane for
lpeol.al eomeodlty polaulte, but on the aontrar~ Ei           gmmted all
8-T    pewm&te es hed been -8nt.d       without heW.xqtsrtimmy on
             . In other vorde, the legielatw           o!Leml7 wt
to grent epeaballted motor eerrler aertifioatee           to the hold-
0~8 or epwiu       awodltp      pormite, regerdleee of the feat
at     there had been no hwringe on oonmni4LU)b end neoeeeit7
prla to the laeuews of the permlte.
            Clearly thr etetuta   door not oantmplate u1 lnqulr7
w 60 vhet oaepoditiee vere aatu8ll7 BeLug transported by a
&VW serrlorr on Jeuwry 1, 1911 end to make W&8extent OS
au#arit7 in a ragilming epealaljcsd motor aarrlo       eertliioate
     o oti the aaemodltlee eotwll~ bung handled at that time,
-tar
Pet     then Iwking to the 8pwLsl oamoditr permit lteelf,
vuuld be reedlng la~sthlrg IA the etatute vfhleh 18 not them.
While the rl*t      to e swpleelng epeoiellrod notop wrrler    oarti-
fleato dependa upon the e ealal awmkodlty pemm%t     held b7 the
operetor on Jenwry 1, 19P1, rather      than upon the re~tioee
aW3all7 be-       rendered at t&t time, and on tit    ewet&t the.
mplaeing oertificete      dImerr ?ram our idee o? What le gen-
ostily   understood   18 a   “grendSether*
                                         oertlfloate,    wverthe-
lore fog vatit of e better ehort deeorlptlve       term ve lhall PO-
fer to them by that name.

          We belleve the above oonetitutse a rufflclrnt             me-
pef to your qwetioae 1, 2, ai%, 3, 5, 6, 7 and 11.
mDroed    Oaamleelon or Toma, pago 3


           Awmr~     your awetlone Boa. 9, 13, 13 end 14,
it ia our oplnlon, at leeet dwlng the peeent     etetw of
the T. i% P. 0888, SupPe, that the Railroad Cumleeloa ehould
eeeuw the o*lidiOy of the grendfether provision, end that
upon proper applleatloa the IkUmad Oondeelon should ierw
epeoielleed motor oarrler oetilfloetee   oarr7ing eulWu%ty
dual   to the euthorlty      wbodl6d    la the old epeolal   emty
permlte, both as to omodltiee    ouried and arum to be
lorved, and wlthout referenae to Whether ewh oarrle~e vore
urtuall7 exeroleing all the rlghtr of their pm&t@ OLIJm-
uary 1, 1942, or not, eubjeot to rlbst vu shall prreeatly
se7 au the question 0r ebmdoament.
           We shall nov oonelder hour eighth qwetlan.            In
sootion U(b) of Artlole 9llb       it is provldsd     that the Cm-
mleelon m7, upon a&lab a5d &ear-,           revoke,    au
WaLtJ T     oertlfloate    or pemlt,   ti*pe it shall @ii? rozl
that the oertlfloate     or pormlt boldor h8e dlecanflstued
oporetlon,e eta. Whew the o$rotwtawie            lndloeto   that a
p la ith e beem
            n     dmub wd,      YOl~eet     that the moat omdopl7
prooedure VOUld be for, the aamateeiw to prwoed uudor Soe-
tlcm 12(b) and if there hae bean an abmdcaent,            thm to
enter an ordrtr 0r oenwlletian     0s rotooation,     befw     bar-
ing eny grendf8~       epplLwt:eaa   pertaining to ewh pm&t,
fi there h8e boon an ebmdonmnt of oporetlone            8nd~t.b Coar-
rdeelon revokes tha permit, in our osd.nion it oould than
dlemlee or deny the eppllo8tlon fm a graadfether mvtlfl-
o*te .
          We oan hardly wdorteke  to anew~ your tenth qwe-
tion until the Sup~oma Oourt takes aotlon in the T. L P. oeee.
          What ve hew elroad~ arid leads to 8 nogetite me-
ter to 70~ fifteenth questian.   A8 we uaderetand yea, the
permits do not stand suspended, the pem.lt holder #U&y bo-
pw~kmrord        to enepend operetlone       under the permit for a
                 lt   is   our oplnhn    that durlxq rwh 8 period
or euthorlwi luepenelon of        ebrtioe   the pemiit rteelr   la ln
forae and offset.
           We now address o~eelree to the vsrtow lubd&vlelone
of 7ou.r riateenth tweetion.  (8) Ret uuleee ordered b7 the
                                                                 ra



                              Sot w--W,      dwndW
                         d)     The Cmleelon aould io *.TE.



wpry the authoritygltem in t&e ammded pwmit whet&W I#&
                  or deore8eed the ruthorit~ theretoforeeoa-
emndnent iacrreaeed
farm&   (Wet olawe in Seotlox~~(b)).
        We will nov addrere+3weelroeto pow questlou So,
18. Heretofore,it has been permleeiblefor a pe~eon to hoXd
               It hae not be- lavful to hold a lgwolel am-
medltypen%t b? oontraatouvier permit and et the same tiu
,Bomon owrler oortlfloete.AH. 9llb, Sea. 6-bb, V.A.Q.S.
me  present Aot axpreeeXy forbide the lameme  0s 8 epeoW-
y&arrler     aertlflaeto to ban5h&Slag 4 atmnon wr8%5* aorti-



wrrler will bi aaaadwtlngan operation qufte elmilarto'tket
hmtoforo performd tq the       owl ooamodity oerrier; who
wm not prohibited fropr also@c tin8 8 aentreatoe~~ia per-
mit, vo are led to be2lete thet it tee n& latendedtq the
kyth &gm.ature fc 8eo. 6-bb, of Art. pllb, to have the er-
?eot of farbiddiqg 8 epolellsod wrrle~   ipom eXeo hoXd%ng 8
eontreat oetrrler permit.  Ve aso oonflrmd   in this t&u@
by the pendfetber   p3w~eloa in HA 351 dlreoClng tke i@-
auanoe 0s epeeMised    oerrlrv w~tlfl0etee   to swatal ammo-
dlty aerriere,  not 8x018tlng thsee vho also have ooatrabtoar-
rier pwmiter Yapp el 6Etee&h qW#tien      Ve tk4MfQM e3iaw.P
In the erriswetiv~~
                                      Ym.tre very truly
                                 ATTaMlEl-         aFTxxAs


                                             Olantt R. Esv3.0
                                                   Aeeletenti